Citation Nr: 0618581	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  00-22 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for hepatitis.  

2.  Entitlement to service connection for right ear hearing 
loss. 

3.  Entitlement to service connection for left ear hearing 
loss.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969, with subsequent reserve service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which determined that new and material evidence 
had not been submitted as required to reopen the claims for 
service connection for hepatitis, hearing loss, and PTSD.  

In June 2002 the RO reopened the claims and, after 
adjudication on the merits, denied service connection for 
hepatitis, hearing loss, and PTSD.  

In April 2004 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  

In January 2005, the Board found that new and material had 
been submitted and reopened the claims for service connection 
for hepatitis, hearing loss, and PTSD.  The Board then 
remanded these claims for further development.  That 
development has been completed.  

In September 2005 the veteran filed a claim for service 
connection for prostate cancer.  It does not appear that this 
claim has yet been adjudicated, and is referred to the RO for 
appropriate action.  

In November 2005, subsequent to issuance of the most recent 
supplemental statement of the case (SSOC), the Board received 
a statement from the veteran regarding his claims, with 
copies of evidence previously submitted.  In April 2006 the 
Board received VA outpatient treatment records from January 
and February 2006.  This evidence was not submitted with a 
waiver of review by the agency of original jurisdiction 
(AOJ), however, the Board finds that a waiver is not required 
because the evidence submitted in November 2005 had been 
previously considered by the AOJ, and the outpatient 
treatment records do not reflect treatment for the 
disabilities currently on appeal.  While these records list 
hepatitis and PTSD as current problems, the presence of these 
current disabilities was previously acknowledged by the AOJ, 
and is not in dispute.  Thus, these records are not pertinent 
to the claims on appeal and a waiver of AOJ consideration is 
not necessary.  See 38 C.F.R. § 20.1304 (2005).  


FINDINGS OF FACT

1.  Current hepatitis has not been shown by competent medical 
evidence to be etiologically related to service.  

2.  The veteran's current level of right ear hearing loss is 
not a disability for VA purposes.  

3.  The veteran's current left ear hearing loss has been 
shown by competent medical evidence to be etiologically 
related to service.  

4.  The veteran is not shown to have engaged in combat and 
there is no credible supporting evidence of the claimed in-
service stressors.  


CONCLUSIONS OF LAW

1.  Hepatitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  Right ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.385 
(2005).  

3.  Service connection for left ear hearing loss is 
warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.385.  

4.  Post-traumatic stress disorder (PTSD) was not incurred in 
or as the result of service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

April 2001 and July 2003 VCAA letters informed the veteran of 
what information and evidence was necessary to establish 
service connection for his claimed disabilities.  

These VCAA letters, along with a February 2005 VCAA letter, 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

Finally, with respect to the fourth element, the February 
2005 VCAA letter asked the veteran to, "submit any 
additional evidence to help substantiate your appeal."  This 
letter also stated, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  The veteran was thus adequately advised of the fourth 
element of the duty to notify.  

In Pelegrini II, the Court held that VCAA notice should be 
given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was provided 
after the initial denial in this case.  However, the timing 
deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claims.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The October 2005 
SSOC readjudicated the claims on appeal by considering the 
claims based on all the evidence of record.  This 
readjudication acted to remedy any timing defect in regard to 
the VCAA notice.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced  
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection for hepatitis, right ear 
hearing loss, and PTSD, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  

In regard to the grant of service connection for left ear 
hearing loss, notice as to the assignment of a disability 
rating and effective date is not required as these are not 
being set in this decision, but will be set by the AOJ in a 
future decision.  

The Board finds all required notice was given.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records, service personnel 
records, and VA and private outpatient treatment records have 
been associated with the claims file.  In June 2003 a request 
was made to the National Personnel Records Center (NPRC) to 
verify the veteran's service in Vietnam.  A response 
indicating no service in Vietnam was received the same month.  

The record reflects that the veteran was awarded Social 
Security disability for a back condition from September 1979 
to September 1980.  The decision is of record, but it is 
unclear if all medical records relied upon in that decision 
are part of the claims folder.  The 1980 award was related to 
a disability which is not relevant to the claims on appeal.  
There has been no argument that these records are pertinent 
to the claims under consideration to require that additional 
adjudication resources be expended to obtain these records.  
38 U.S.C.A. § 5103A(b),(c) (West 2002); Baker v. West, 11 
Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 
139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

In addition, the veteran was afforded VA examinations in 
August 1979 and February 2005 to evaluate his hepatitis and 
hearing loss.  The veteran has not been afforded a VA 
examination to evaluate his PTSD claim, however, as will be 
discussed below, the evidence does not show that the veteran 
engaged in combat, and there is no credible supporting 
evidence of the claimed stressors.  An examination could not 
supply the missing element in the veteran's claim and, 
accordingly, is not warranted.  38 U.S.C.A. § 5103A(d).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Hepatitis

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  

Proof of direct service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

VA outpatient treatment records from March 1996 to March 2005 
include ongoing diagnoses of hepatitis.  At the April 2004 
Travel Board hearing the veteran indicated that his hepatitis 
was treated with medication.  At VA examination in February 
2005 the examiner diagnosed hepatitis B of unknown etiology.  
Thus, the criterion of a current disability has been 
satisfied.  

The criterion of an in-service disease has also been 
satisfied, as service medical records reflect a week long 
hospitalization in August 1967 with a discharge diagnosis of 
viral infection, questionable type.  The July 1969 separation 
examination noted that the veteran had hepatitis in 1968.  

Despite the foregoing, there is no opinion linking current 
hepatitis to service.  The veteran initially filed a claim 
for service connection for hepatitis in May 1979.  At VA 
examination in August 1979 the veteran reported a history of 
viral hepatitis in service, but the examination revealed a 
diagnosis of history of hepatitis without symptoms and no 
abnormal laboratory tests.  The fact that the record does not 
reflect the veteran making complaints regarding, or seeking 
treatment for hepatitis until 10 years after service, weighs 
against the finding of a nexus between the current condition 
and service.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000).

At the February 2005 VA examination the veteran reported 
being diagnosed with hepatitis C during service in 1968, and 
reported no history of drug use or sexually transmitted 
diseases.  He indicated no history of tattooing until 2002.  
He reported blood exposure during Vietnam as part of the 
search and recover team.  

After examination and testing, the examiner gave a diagnosis 
of hepatitis B, etiology unknown.  The examiner reviewed the 
claims file and found no evidence of exposure to or episodes 
of hepatitis during service.  He noted that the only possible 
exposure to pathogens was during search and recovery of 
wounded and dead bodies in Vietnam.  The examiner also noted 
that the veteran returned to good health after the 1967 viral 
episode without therapy.  

The VA examiner found no evidence of hepatitis in service, 
and thus did not link current hepatitis to the 1967 viral 
episode or other incident of service.  Further, he that the 
only possible exposure to pathogens to be from blood exposure 
during search and rescue in Vietnam but, as mentioned above, 
and as will be discussed further below, the service 
department records do not show service in Vietnam.  

The veteran has submitted statements from his sister 
reporting that she had been told, while the veteran was 
hospitalized for treatment of hepatitis, that he had been in 
Vietnam; and a purported shop keeper in Vietnam recalling 
that she had met the veteran in Da Nang in 1966.  These 
reports must be weighed against the negative service 
department record.  The recent reports of Vietnam service 
must also be weighed against the fact that the veteran's 
service was discussed in VA examinations in August 1979, and 
April 1982, and in a private psychiatric examination in June 
1979; but no mention was made of Vietnam service.  
Significantly, the August 1979 examination was specifically 
intended to evaluate the veteran's claim for service 
connection for hepatitis.

There is no other competent medical opinion in the record 
suggesting a link between current hepatitis and service.  
While the veteran himself has made the claim of a nexus, as a 
layperson he is not competent to express an opinion as to 
medical causation of hepatitis, as he has not claimed, nor 
shown, that he is a medical expert, capable of rendering 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In the absence of a link between current hepatitis and 
service, the Board finds that the preponderance of the 
evidence is against the claim.  Since the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Right Ear Hearing Loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2005).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran underwent a VA audiological examination in 
February 2005.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
10

The veteran's speech recognition using the Maryland CNC Word 
List was 96 percent in the right ear.  The audiologist's 
diagnosis in regard to the right ear was normal hearing 
sensitivity.  

The claims file also includes a private audiogram conducted 
in February 1996 which reveals pure tone thresholds, in 
decibels, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
10

VA outpatient treatment records include a September 2000 
audiogram which reveals pure tone thresholds, in decibels, to 
be:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
5
5

Speech discrimination testing was 100 percent in the right 
ear.  

An undated audiogram, received in October 2000, reveals pure 
tone thresholds, in decibels, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
5
5

As this record shows, audiological testing has never revealed 
pure tone thresholds or speech recognition scores meeting the 
definition of hearing loss contained in 38 C.F.R. § 3.385.  
Without evidence of a current disability, the claim for 
service connection must be denied.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Left Ear Hearing Loss

At VA examination in February 2005, the veteran reported in-
service noise exposure from afterburners on planes.  He 
reported occupational noise exposure as a carpenter and in 
the Police Academy.  He also reported being a member of the 
USMC Reserves pistol team.  Audiological examination did 
reveal hearing loss for VA purposes in the left ear.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
35
70
75

The veteran's speech recognition score using the Maryland CNC 
Word List was 84 percent in the left ear.  The audiologist's 
diagnosis in regard to the left ear was normal hearing 
sensitivity between 500 and 1500 hertz, dropping to a severe 
high frequency sensorineural hearing loss.  These findings 
demonstrate current left ear hearing loss.  38 C.F.R. § 3.385 
(2005).  

Service medical records do not demonstrate hearing loss in 
service, as the July 1969 separation examination found 
hearing to be 15/15 for whispered voice in both ears.  
Despite the absence of hearing loss demonstrated in the 
service medical records, service connection could nonetheless 
be established if all the evidence, including that pertinent 
to service, established that left ear hearing loss was 
incurred in service.  38 C.F.R. § 3.303(d).  

In February 2005, the VA examiner opined that left ear 
hearing loss could likely be attributed to the Police Academy 
and the Reserves pistol team, not active duty service.  
However, a March 2005 addendum reflects that the examiner 
revised her opinion as she learned that the veteran had not 
shot guns in the Police Academy and was not on the pistol 
team until 1975.  She amended her opinion in favor of the 
veteran and stated that left ear hearing loss was as likely 
as not related to or caused by military service.  

This most recent medical opinion is based on examination of 
the veteran and thorough review of the record.  There is no 
conflicting opinion attributing left ear hearing loss to 
another cause.  Accordingly, the Board concludes that 
entitlement to service connection for left ear hearing loss 
is warranted.  

V.  PTSD

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. 
§ 1154(b); Cohen v. Brown, at 146-47; Zarycki v. Brown, at 
98; 38 C.F.R. § 3.304(f).  

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98.  

VA outpatient treatment reports from March 1996 to March 2005 
reflect ongoing treatment for PTSD.  In March 2000 the 
veteran reported that he continued to have nightmares, 
intrusive thoughts, flashbacks, startled responses, and was 
unable to talk about his Vietnam experience.  He stated that 
he could not recall specifics of his crash and rescue duties 
in Vietnam.  The diagnosis was delayed, chronic PTSD.  In an 
addendum a few days later, the psychiatrist, Dr. R., added 
that the stressor submitted by the veteran indicated that 
this stressor was more likely than not the cause of his PTSD 
symptoms.  

In an October 2000 letter the veteran reported that he 
volunteered for temporary duty on the crash and rescue team 
in Da Nang, Vietnam.  He stated that his duties included 
answering emergency calls when planes crashed or made 
emergency landings, and that he was exposed to the sight of 
dead bodies, leading to his problems with PTSD.  

In July 2001the veteran submitted a stressor letter regarding 
his PTSD claim, in which he stated that he had 6 or 7 teeth 
pulled without Novocaine while in boot camp in San Diego in 
1965.  He stated that a fellow service member had all of his 
teeth pulled without Novocaine at the same time and that, 
after the procedures were complete, they were both taken to 
the hospital, where the other service member died.  He also 
stated that his duties as leader of crash and rescue while 
stationed in Rhode Island involved stopping planes from going 
over the sea wall, and at times required him to dive into the 
water to rescue pilots and to wake up his crew at night to 
respond to emergency calls.  He stated that his duties 
required him to make life and death decisions, and that he 
felt hopeless because he had not been taught what to do in 
his highly dangerous job.  

The record includes a PTSD intake assessment conducted in 
January 2002.  The veteran discussed his youth and reported a 
tremendous change in his affect and behavior as a result of 
combat experience.  The veteran described his stressors as 
breaking through the cockpit of an airplane in order to 
rescue a pilot in such a way that he inadvertently killed the 
pilot, making a decision that resulted in the death of his 
best friend, and entering the burning wreckage of a downed 
plane but being able to save no one, and seeing many men 
burned while still strapped to their seats.  He stated that, 
during this rescue operation, his suit caught fire and he was 
doused with water which became steam and scalded him.  The 
veteran reported that during his tour in Vietnam he put 
himself in a "dreamworld" and made his experiences unreal.  

In a July 2002 letter, Dr. R., a VA physician, stated that 
PTSD had been caused by trauma incidents experienced in 
combat, making it a service connected condition.  In an 
August 2002 letter the veteran again described organizing and 
leading men in cleaning up bodies as part of his duties in 
the crash and rescue team.  

In a July 2003 letter the veteran again described having his 
teeth pulled without Novocaine and seeing a fellow service 
member having his teeth pulled die.  He also reiterated that 
his duties in charge of crash and rescue in Rhode Island 
involved diving into the water to rescue pilots, getting his 
section up at night to respond to emergency calls, and making 
life and death decisions.  He stated that he was not taught 
what to do and that he felt hopeless in his highly dangerous 
job.  In April 2004, Dr. R. reiterated that the veteran's 
PTSD was caused by trauma incidents experienced in combat.  

At the April 2004 Travel Board hearing the veteran's 
representative said that the veteran would not discuss 
Vietnam service, since such service had not been confirmed by 
the service department.  

The veteran testified that his military duties included crash 
and rescue and that he was placed in jobs for which he was 
not trained, causing nervousness and stress.  He again 
described seeing his fellow service member die after having 
his teeth pulled.  He could not remember the name of this 
service member.  

The first element of a successful service connection claim is 
arguably met in this case as VA outpatient treatment records 
from March 1996 to March 2005 and July 2002 and April 2004 
letters from his VA psychiatrist all include diagnoses of 
PTSD.  

In regard to a link between current PTSD and an in-service 
stressor, Dr. R. has provided a nexus opinion between current 
PTSD and combat trauma experienced in Vietnam in the March 
2000 treatment report and in his letters of July 2002 and 
April 2004.  These opinions are, however, based on the 
inaccurate history that the veteran participated in combat.  
The veteran has conceded that he did not engage in combat, 
and the service department records do not show any 
involvement in combat.  

An assessment based on an inaccurate history is of no 
probative value.  See Boggs v. West, 11 Vet. App. 334, 345 
(1998); see also Kightly v. Brown, 6 Vet. App. 200, 205-06 
(1994) (finding that presumption of credibility of evidence 
did not arise as to medical opinion that veteran's disability 
was incurred in service because it was based on an inaccurate 
history, one which failed to acknowledge an injury well-
documented in record, and hence holding such evidence not 
"material"); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) 
(finding that presumption of credibility did not arise 
because physician's opinion was based upon "an inaccurate 
factual premise" and thus had "no probative value" since it 
relied upon veteran's "account of his medical history and 
service background).

Although the veteran reported at his January 2002 PTSD intake 
assessment that he had seen combat, the evidence of record 
does not reflect that he engaged in combat with the enemy and 
his more recent testimony and statements seem to concede this 
point.  His DD 214 reflects that he had no foreign and/or sea 
service and that his specialty was Aviation Boatswain's Mate.  
He was awarded the National Defense Service Medal and the 
Good Conduct Award but no decorations indicative of service 
in Vietnam, much less of participation in combat.  

His service personnel records also do not indicate service in 
Vietnam or that he veteran engaged in combat.  The service 
department has affirmatively reported that he had no foreign 
service.

In this case, the veteran's awards and MOS do not support the 
conclusion that he engaged in combat with the enemy and the 
provisions of 38 U.S.C.A. § 1154(b) do not apply.  
Consequently, there must be credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  The veteran's lay testimony, 
while deemed credible, is insufficient to establish service 
connection.  See Cohen at 147.  

There is no other evidence of record corroborating the 
stressor of combat-related trauma in Vietnam.  A July 2000 
letter from H.N. states that she met the veteran in her store 
in Da Nang in 1966 and then bumped into him again in her 
store in Idaho.  While this letter suggests that the veteran 
may have been present in Vietnam, it does not corroborate 
that he was involved in combat or had traumatic experiences 
as credited with causing his PTSD by Dr. R.  Hence, the 
letter fails to verify the claimed stressor.  

A July 2000 letter from the veteran's sister states that she 
received a phone call from a Navy doctor to inform her that 
the veteran had been very ill with hepatitis and that she 
tried to get in touch with him several times but was told he 
was "out of the country."  When she spoke to him he stated 
that he had been in Da Nang.  

Again, while this letter suggests presence in Vietnam, it 
does not corroborate combat experiences as described by Dr. 
R.  In this regard, mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (1999).  More 
importantly, as discussed above, the weight of the evidence 
is against a finding that the veteran served in Vietnam.

The record also contains no corroboration of the veteran's 
other claimed stressors; having his teeth pulled without 
Novocaine, seeing his fellow service member die in the 
hospital after extraction of the teeth, and experiences 
associated with his search and rescue duties.  Further, even 
if there were corroboration of these stressors, there is no 
medical opinion of record relating PTSD to any of these 
incidents, as required to establish service connection.   

In the absence of credible supporting evidence of the claimed 
stressors, the preponderance of the evidence is against the 
claim.  Since the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis is denied.  

Entitlement to service connection for right ear hearing loss 
is denied. 

Entitlement to service connection for left ear hearing loss 
is granted.  

Entitlement to service connection for PTSD is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


